LeaeNED, P. J.:
In the case of the Village of Deposit v. Vail (12 S. C. N. Y., 310), this court held that the provisions of the charter of this village (Sess. Laws, 1873, chap. 330) touching excise matters, were not repealed, by implication, under the act of 1873, chapter 820. The present question is, whether those provisions are repealed by chapter 444 of the Session Laws of 1874, so far as relates to the disposition of the excise moneys.
The third section of this act is in these words : “ Nothing in this act shall affect the provisions of any special act, so far as the same provides for any special disposition of excise moneys and fines.” The village charter provides: “ Sums received for licenses, and fines and penalties collected, shall be paid into the treasury for the use of the village.” The village charter is a “ special act.” The clause cited, therefore, contains “ a special disposition of the excise moneys and fines.” The law of 1874 does not exempt all the provisions of any special act, but only those which provide for the disposition of the excise moneys and fines.
As to the composition of the board of excise it may therefore be that the provisions of the charter are superseded.
Considering this express provision of the Laws of 1874, and the general principle that a special act is not to be repealed by the *319implied force of general laws, I think that the plaintiffs are entitled to the money. This view is in harmony, also, with the case of Village of Gloversville v. Howell, decided by this court and reported 7 Hun, 345.
Judgment must be entered for the plaintiff.
Present — LeabNed, P. J., Bocees and Boardmaet, JJ.
Judgment ordered for plaintiff.